DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 39.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4, 5, 8, 12, 13, 15 and 17 are objected to because of the following informalities:
(claim 1, lines 2-3) “pressure production operated (“PPO”) valves” should be changed to “production pressure operated (“PPO”) valves”.
(claim 4, line 3) “a surface controlled valve” should be changed to “the surface controlled valve”.
the surface controlled valve”.
(claim 8, lines 2-3) “pressure production operated (“PPO”) valves” should be changed to “production pressure operated (“PPO”) valves”.
(claim 8, lines 5-6) “the production string” should be changed to “the production tubing”.
(claim 8, line 7) “the production string” should be changed to “the production tubing”.
(claim 12, lines 2-3) “a surface controlled valve” should be changed to “the surface controlled valve”.
(claim 13, line 2) “an annulus” should be changed to “the annulus”.
(claim 15, line 1) “the production string” should be changed to “the production tubing”.
(claim 17, line 1) “the surface controlled valve” should be changed to “the surface actuated valve”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (5,172,717) alone.
As concerns claim 1, Boyle shows a method of lifting liquid from a well (Fig. 1) comprising: injecting lift gas (22) into production tubing (16) through a plurality of conventional gas lift valves (41, 42, 43) that are in selective communication with a string of production tubing (16) in the well (12); monitoring conditions (46) in the production tubing; identifying a condition (monitoring pressure using pressure transducer 46) in the production tubing indicating one or more of the gas lift valves is experiencing an anomaly (col 8, ln 59 - col 9, ln 20); and correcting the anomaly by altering a characteristic of fluid in the production tubing by directing a signal from surface (30) to a surface controlled valve (45) to adjust the amount of lift gas being injected into the production tubing (col 8, ln 36 - col 9, ln 20).  The examiner takes official notice that it is old and well known in the art that typical gas lift valves are either injection pressure operated (IPO) valves or production pressure operated (PPO) valves, as shown by Stojkovic et al. (2021/0131238) in paragraph 0060, which is provided as evidence.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized production pressure operated (PPO) valves for the gas lift valves based on the selection of a known type of gas lift valve that 
As concerns claim 3, Boyle shows wherein the step of identifying a condition in the production tubing indicating one or more of the PPO valves is experiencing an anomaly comprises monitoring pressure (46) in the production tubing.
As concerns claim 4, Boyle shows wherein correcting the anomaly comprises an action selected from the group consisting of adjusting a rate of lift gas injection into the production tubing through the surface controlled valve (45) and adjusting pressure of fluid flowing from the production tubing.
As concerns claim 5, Boyle shows adding lift gas into the production tubing through the surface controlled valve (45).
As concerns claim 6, Boyle shows wherein the liquid comprises liquid produced from a formation and that is directed into an end of the production tubing (Fig. 1).
As concerns claim 7, Boyle shows wherein the liquid (completion fluid within annulus between tubing 16 & casing 14) is directed into the production tubing through the PPO valves (Fig. 1).
As concerns claim 8, Boyle shows a method of well operations (Fig. 1) comprising: providing lift gas (22) into a well (12) comprising production tubing (16), a plurality of conventional gas lift valves (41, 42, 43) on the production tubing, casing (14) that lines the well, and an annulus (annulus between tubing 16 & casing 14) defined between the producing tubing and the well, the valves are selectively changed between an open configuration to define a path for a portion of the flow of the lift gas to enter into the production tubing from the annulus, and a closed configuration to block the flow of 
As concerns claim 9, Boyle shows maintaining a pressure of the lift gas at which one of the PPO valves in designed to be in an open configuration and that PPO valves at a lesser depth are designed to be in a closed configuration (inherent for operation of conventional gas lift valves).
As concerns claim 10, Boyle shows wherein the condition comprises pressure (46).
As concerns claim 11, Boyle shows wherein the anomalous operation is corrected by adjusting pressure (32) in the production tubing.
As concerns claim 12, Boyle shows wherein the anomalous operation is corrected by adjusting an amount of lift gas being injected into the production tubing by the surface controlled valve (45).
As concerns claim 13, Boyle shows wherein the pressure is monitored (46) in one or more of the production tubing, and in the annulus around the production tubing (Fig. 1).
As concerns claim 14, Boyle shows a system for use in well operations (Fig. 1) comprising: a source of lift gas (22) having a line in communication with an annulus (annulus between tubing 16 & casing 14) in the well (12) that is defined between production tubing (16) and casing (14) that lines the well; a plurality of conventional gas lift valves (41, 42, 43) provided at different depths along the production tubing that are selectively changed between an open configuration that forms a path through a sidewall of the production tubing and provides communication between the annulus and inside of the production tubing, and a closed configuration that forms a barrier in the path (inherent for operation of conventional gas lift valves); a surface actuated valve (45) that is changeable between an open configuration that forms a path through a sidewall of the production tubing and provides communication between the annulus and inside of the production tubing, and a closed configuration that forms a barrier in the path (col 8, ln 36 - col 9, ln 20); and a controller (30, 25) that identifies an anomalous operation of the gas lift valves, and corrects the anomalous operation of the gas lift valves by selectively configuring the surface actuated valve into the open configuration (col 8, ln 36 - col 9, ln 20).  The examiner takes official notice that it is old and well known in the art that typical gas lift valves are either injection pressure operated (IPO) valves or 
As concerns claim 15, Boyle shows wherein pressure in the production tubing is monitored (46) by the controller.
As concerns claim 16, Boyle shows wherein pressure in a flow production line (27) on surface is monitored (36) by the controller, and wherein the controller identifies the anomalous operation of the PPO valves based on the monitored pressures.
As concerns claim 17, Boyle shows wherein the surface actuated valve is at a greater depth than the PPO valves (Fig. 1).
As concerns claim 18, Boyle shows pressure sensors (46, 36) and control lines (47), and wherein the controller, pressure sensors, and control lines define a communication circuit (Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679